UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Decided June 30, 2005
                                   Amended July 1, 2005

                                          Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-1089

United States of America,                          Appeal from the United States District
            Plaintiff-Appellee,                    Court for the Western District
                                                   of Wisconsin.
      v.
                                                   No. 00-CR-0020-C-01
Salem Abdel-Fares,
           Defendant-Appellant.                    Barbara B. Crabb,
                                                   Judge.



                                       ORDER

       After concluding that Salem Abdel-Fares’s conviction should be affirmed, we
ordered a limited remand so that the district court could determine whether the
sentence remains appropriate now that United States v. Booker, 125 S. Ct. 738 (2005),
has relegated the United States Sentencing Guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

       The district court judge has replied that she would impose the same sentence
today knowing that the Guidelines are not mandatory. Therefore, “we will affirm the
original sentence against [Abdel-Fares’s] plain error challenge provided the sentence
is reasonable, the standard of review prescribed by Booker, 125 S. Ct. at 765.”
Paladino, 401 F.3d at 484.
No. 03-1089                                                                     Page 2



       On June 17, 2005, we invited the parties to file, within seven days, any
arguments concerning the appropriate disposition of the appeal in light of the district
court’s decision. That time has now passed. We received a submission from the
government but not Abdel-Fares.

       The Guidelines sentencing range applicable here is 188 to 235 months, and
Abdel-Fares’s 235 month sentence, although at the high end, is within the range. The
district court judge explained her belief that a significant sentence was required to
protect the community and to reflect the seriousness of Abdel-Fares’s criminal conduct.
In addition, the district court judge explained why Abdel-Fares’s assistance to the
government before sentencing did not warrant a lower sentence. We see no reason why
Abdel-Fares’s sentence should be deemed “unreasonable.” Accordingly, the judgment
of the district court is AFFIRMED.